Case 4:19-cr-00450 Document 120 Filed on 02/14/20 in TXSD Page 1 of 19

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
UNITED STATES OF AMERICA §
Vv. : Criminal No.: H-19-450
JEFFREY STERN, 3
Defendant §

Plea Agreement
The United States of America, by and through Ryan K. Patrick, United States Attorney
for the Southern District of Texas, and Robert S. Johnson, Assistant United States Attorney, and
the defendant, Jeffrey Stern, and defendant's counsel, pursuant to Rule 11(c)(1)(A) and
11(c)(1)(B) of the Federal Rules of Criminal Procedure, state that they have entered into an
agreement, the terms and conditions of which are as follows:
Defendant's Agreement
1. Defendant agrees to plead guilty to Counts One and Three of the Second Superseding
Indictment. Count One charges defendant with conspiracy to defraud the United States, in
violation of Title 18, United States Code, Section 371. Count Three charges defendant with
‘willfully filing a false tax return, in violation of Title 26, United States Code, Section 7206(1).
Defendant, by entering this plea, agrees that he is waiving any right to have the facts that the law |
makes essential to the punishment either charged in the Indictment, proved to a jury, or proved
beyond a reasonable doubt.
Punishment Range
2. The statutory maximum penalty for each violation of Title 18, United States Code,
Section 371, is imprisonment of not more than 5 years and a fine of not more than $250,000.

1
Case 4:19-cr-00450 Document 120 Filed on 02/14/20 in TXSD Page 2 of 19

The statutory maximum penalty for each violation of Title 26, United States Code, Section
7206(1), is imprisonment of not more than 3 years and a fine of not more than $250,000.
Additionally, Defendant may receive a term of supervised release after imprisonment of up to 3
years under Count One and up to 1 year under Count Three See Title 18, United States Code,
sections 3559(a)(5) and 3583(b)(3). Defendant acknowledges and understands that if he should
violate the conditions of any period of supervised release which may be imposed as part of his
. sentence, then defendant may be imprisoned for the entire term of supervised release, without
credit for time already served on the term of supervised release prior to such violation. See Title
18, United Stated Code, sections 3559(a)(5) and 3583(e)(3). Defendant understands that he
cannot have the imposition or execution of the sentence suspended, nor is he eligible for parole.
Mandatory Special Assessment

3. Pursuant to Title 18, United States Code, section 3013(a)(2)(A), immediately after
sentencing, defendant will pay to the Clerk of the United States District Court a special
assessment in the amount of one hundred dollars ($100.00) per count of conviction. The
payment will be by cashier’s check or money order, payable to the Clerk of the United States
District Court, c/o District Clerk’s Office, P.O. Box 61010, Houston, Texas 77208, Attention:
Finance.

Immigration Consequences

4, Defendant recognizes that pleading guilty may have consequences with respect to his
immigration status if he is not a citizen of the United States. Defendant understands that if he is
not a citizen of the United States, by pleading guilty he may be removed from the United States,

denied citizenship, and denied admission to the United States in the future. Defendant’s
Case 4:19-cr-00450 Document 120 Filed on 02/14/20 in TXSD Page 3 of 19

attorney has advised defendant of the potential immigration consequences resulting from
defendant’s plea of guilty.
Cooperation

5. The parties understand this agreement carries the potential for a motion for departure
under Section 5K1.1 of the Sentencing Guidelines. ‘Defendant understands and agrees that
whether such a motion is filed will be determined solely by the United States through the United
States Attorney for the Southern District of Texas. Should Defendant’s cooperation, in the sole
judgment and discretion of the United States, amount to “substantial assistance,” the United States
reserves the sole right to file a motion for departure pursuant to Section 5K1.1 of the United States
Sentencing Guidelines. Defendant further agrees to persist in that plea through sentencing and
fully cooperate with the United States. Defendant understands and agrees that the United States
will request that sentencing be deferred until that cooperation is complete.

6. Defendant understands and agrees that “fully cooperate,” as that term is used herein,
includes providing all information relating to any criminal activity known to Defendant, including
but not limited to tax fraud, barratry, and insurance fraud. Defendant understands that such
information includes both state and federal offenses arising therefrom. In that regard:

(a) Defendant agrees that this plea agreement binds only the United States

Attorney for the Southern District of Texas, the Tax Division of the United States

Department of Justice, and Defendant; it does not bind any other United States

Attorney or any other unit of the Department of Justice;

(b) Defendant agrees to testify truthfully as a witness before a grand jury or in

any other judicial or administrative proceeding when called upon to do so by the

United States. For the purpose of this agreement, Defendant further agrees to

waive his Fifth Amendment privilege against self-incrimination, except to the

extent public testimony by Defendant tends to incriminate him beyond the scope of

the federal crimes for which he is pleading guilty, in which case Defendant agrees

to testify pursuant to an order under 18 U.S.C. § 6002 et seq.;

3
Case 4:19-cr-00450 Document 120 Filed on 02/14/20 in TXSD Page 4 of 19

(c) Defendant agrees to voluntarily attend any interviews and conferences as
the United States may request;

(d) Defendant agrees to provide truthful, complete and accurate information
and testimony and understands any false statements made by the defendant to the
Grand Jury or at any court proceeding (criminal or civil), or to a government agent
or attorney, can and will be prosecuted under the appropriate perjury, false
statement, or obstruction statutes;

(e) Defendant agrees to provide to the United States all documents in his
possession or under his control relating to all areas of inquiry and investigation; and

(f) Should the recommended departure, if any, not meet Defendant's

expectations, the Defendant understands that he remains bound by the terms of this

agreement and cannot, for that reason alone, withdraw his plea.

Waiver of Appeal and Collateral Review

7. Defendant is aware that Title 28, United States Code, section 1291, and Title 18,
United States Code, section 3742, afford a defendant the right to appeal the conviction and
sentence imposed. Defendant is also aware that Title 28, United States Code, section 2255,
affords the right to contest or “collaterally attack” a conviction or sentence after the judgment of
conviction and sentence has become final. Defendant knowingly and voluntarily waives the
right to appeal or “collaterally attack” the conviction and sentence, except that defendant does
not waive the right to raise a claim of ineffective assistance of counsel on direct appeal, if
otherwise permitted, or on collateral review in a motion under Title 28, United States Code,
section 2255. In the event defendant files a notice of appeal following the imposition of the
sentence or later collaterally attacks his conviction or sentence, the United States will assert its
rights under this agreement and will seek specific performance of these waivers.

8. In agreeing to these waivers, defendant is aware that a sentence has not yet been

determined by the Court. Defendant is also aware that any estimate of the possible sentencing

4
Case 4:19-cr-00450 Document 120 Filed on 02/14/20 in TXSD Page 5 of 19

range under the sentencing guidelines that he may have received from his counsel, from the
United States, or from the U.S. Probation Office is a prediction and not a promise, did not induce
his guilty plea, and is not binding on the United States, the U.S. Probation Office, or the Court.
The United States does not make any promise or representation concerning what sentence the
defendant will receive. Defendant further understands and agrees that the United States
Sentencing Guidelines are “effectively advisory” to the Court. See United States v. Booker, 543
U.S. 220 (2005). Accordingly, defendant understands that, although the Court must consult the
Sentencing Guidelines and must take them into account when sentencing defendant, the Court is
not bound to follow the Sentencing Guidelines nor to sentence defendant within the calculated
guideline range.

9. Defendant understands and agrees that each and all waivers contained in the
Agreement are made in exchange for the concessions made by the United States in this plea
agreement.

The United States’ Agreements

10. The United States agrees to each of the following:

(a) If Defendant pleads guilty to Counts One and Three of the Second

Superseding Indictment and persists in that plea through sentencing, and if the

Court accepts this plea agreement, the United States will move to dismiss any

remaining counts of the indictment at the time of sentencing;

(b) If the Court determines that Defendant qualifies for an adjustment under

section 3E1.1(a) of the United States Sentencing Guidelines, and the offense level

prior to operation of section 3E1.1(a) is 16 or greater, the United States will move

under section 3E1.1(b) for an additional one-level reduction because Defendant

timely notified authorities of his or her intent to plead guilty, thereby permitting the

United States to avoid preparing for trial and permitting the United States and the
Court to allocate their resources more efficiently.
Case 4:19-cr-00450 Document 120 Filed on 02/14/20 in TXSD Page 6 of 19

Agreement Binding - Southern District of Texas and Tax Division Only

11. The United States Attorney’s Office for the Southern District of Texas and the Tax
Division of the United States Department of Justice (“Tax Division”) agree that they will not
further criminally prosecute defendant for offenses arising from conduct charged in the Second
Superseding Indictment. This plea agreement binds only the United States Attorney’s Office for
the Southern District of Texas, the Tax Division, and defendant. It does not bind any other
United States Attorney’s Office or component of the Department of Justice. The United States
Attorney’s Office for the Southern District of Texas and the Tax Division will bring this plea
agreement and the full extent of defendant’s cooperation to the attention of other prosecuting
offices, if requested. |

United States’ Non-Waiver of Appeal

12. The United States reserves the right to carry out its responsibilities under guidelines
sentencing. Specifically, the United States reserves the right:

(a) to bring its version of the facts of this case, including its evidence file and

any investigative files, to the attention of the U.S. Probation Office in connection

with that office’s preparation of a presentence report;

(b) to set forth or dispute sentencing factors or facts material to sentencing;

(c) to seek resolution of such factors or facts in conference with defendant's
counsel and the U.S. Probation Office;

(d) to file a pleading relating to these issues, in accordance with section 6A1.2
of the United States Sentencing Guidelines and Title 18, United States Code,
section 3553(a); and

(e) to appeal the sentence imposed or the manner in which it was determined.
Case 4:19-cr-00450 Document 120 Filed on 02/14/20 in TXSD Page 7 of 19

Sentence Determination

13. Defendant is aware that the sentence will be imposed after consideration of the
United States Sentencing Guidelines and Policy Statements, which are only advisory, as well as
the provisions of Title 18, United States Code, section 3553(a). Defendant nonetheless
acknowledges and agrees that the Court has authority to impose any sentence up to and including
the statutory maximum set for the offense to which defendant pleads guilty, and that the sentence
to be imposed is within the sole discretion of the sentencing judge after the court has consulted
the applicable Sentencing Guidelines. Defendant understands and agrees that the parties’
positions regarding the application of the Sentencing Guidelines do not bind the Court and that
the sentence imposed is within the discretion of the sentencing judge. Ifthe Court should
impose any sentence up to the maximum established by statute, or if the Court should order any
or all of the sentences imposed to run consecutively, defendant cannot, for that reason alone,
withdraw a guilty plea. Defendant will remain bound to fulfill all of the obligations under this
plea agreement.

Rights at Trial

14. Defendant understands that by entering into this agreement, he surrenders certain
rights as provided in this plea agreement. Defendant understands that the rights of a defendant
include the following:

(a) If Defendant persisted in a plea of not guilty to the charges, defendant would

have the right to a speedy jury trial with the assistance of counsel. The trial may

be conducted by a judge sitting without a jury if defendant, the United States, and

the court all agree;

(b)  Atatrial, the United States would be required to present witnesses and other

evidence against defendant. Defendant would have the opportunity to confront
those witnesses and his attorney would be allowed to cross-examine them. In turn,

7
Case 4:19-cr-00450 Document 120 Filed on 02/14/20 in TXSD Page 8 of 19

defendant could, but would not be required, to present witnesses and other evidence

on his own behalf. Ifthe witnesses for defendant would not appear voluntarily,

defendant could require their attendance through the subpoena power of the court;

and

(c) At atrial, defendant could rely on a privilege against self-incrimination and

decline to testify, and no inference of guilt could be drawn from such refusal to

testify. However, if defendant desired to do so, he could testify on his own behalf.

Factual Basis for Guilty Plea

15. Defendant is pleading guilty because he is in fact guilty of the charges contained in
Count One and Count Three of the Second Superseding Indictment. If this case were to proceed
to trial, the United States could prove each element of the offenses beyond a reasonable doubt.
The following facts, among others, would be offered to establish defendant’s guilt:

Defendant Jeffrey Stern is an attorney who practices personal injury law in Houston,
Texas through his law firm, known at various times as Stern, Miller & Higdon, Jeffrey M. Stern,
Attorney at Law, or the Stern Law Group. Defendant enriched himself by illegally recruiting
law firm clients through the payment of kickbacks in order to generate personal injury cases and
legal fees. Specifically, from at least 2006 and continuing into 2019, Defendant obtained clients
for his firm through the illegal practice of barratry, in which Defendant paid “case runners” for
the referral of personal injury clients to his firm.

A “case runner” is a non-attorney who collects a fee (an illegal kickback) for referring
clients to attorneys. Under Texas law, it is illegal for an attorney to pay a non-attorney, such as
a case runner, for client referrals, although under limited circumstances an attorney may split a

fee with a referring attorney. Three of the case runners whom Defendant illegally paid for client

referrals were Frederick Morris, Lamont Ratcliff, and Marcus Esquivel.
Case 4:19-cr-00450 Document 120 Filed on 02/14/20 in TXSD Page 9 of 19

Defendant took improper deductions on his federal tax returns for his illegal kickback
payments to.case runners. Under the U.S. Tax Code, a business may claim a tax deduction for
the “ordinary and necessary” expenses incurred in conducting the business. However, illegal
kickbacks, such as payments by an attorney to a case runner, do not constitute deductible
business expenses. These improper deductions substantially reduced the amount of taxable
income Defendant reported to the Internal Revenue Service (IRS) and the amount of tax he paid.

Defendant took various measures to conceal and disguise his illegal kickback payments
from the IRS and to hide his resulting income from the IRS. Defendant filed, or caused others
to file, false documents with the IRS, including tax returns, Forms 1099, and an Offer in
Compromise, that falsely reported material information, such as amounts of income, expenses,
and tax due and owing. Defendant also failed to report income from checks cashed with check
cashers.

Defendant employed various methods to disguise his illegal kickbacks to Frederick
Morris as legal, deductible business expenses. Defendant’s primary method, which began in
approximately 2006, was to disguise his illegal kickback payments to Morris as legitimate
referral fees paid to three different attorneys. Defendant issued law-firm checks allegedly for
referral fees made out in the names of attorneys identified as “Attorney 1,” “Attorney 2,” and
“Attorney 3” in the Second Superseding Indictment. Morris took the checks from Defendant to
check cashers where Morris cashed the checks, usually with forged endorsements. Morris kept
a portion of the cash for himself as his illegal kickback and paid the rest to his sources, including

Attorney 1, who had referred cases to Morris and Defendant.
Case 4:19-cr-00450 Document 120 Filed on 02/14/20 in TXSD Page 10 of 19

In response to IRS civil audits, Defendant took further steps to hide the scheme. In
approximately 2012, Defendant began filing false Forms 1099 with the IRS that claimed he had
paid hundreds of thousands of dollars in legitimate referral fees to Attorney 1, when in reality the
vast majority of the payments were illegal kickbacks. Defendant and Morris then caused false
tax returns to be prepared and filed by Attorney 1 that matched the false Forms 1099 Defendant
had filed. The false tax returns reported as income to Attorney 1 the illegal kickbacks that
Defendant had paid. These tax returns attributed income to Attorney | that he had not actually
received. Defendant, Morris, and Attorney 1 agreed that Defendant and Morris would help
cover Attorney 1’s tax burden. Defendant and Morris proceeded to make payments to Attorney
1 for Attorney 1’s taxes. In 2017, to try to resolve Attorney 1’s mounting false tax debt, a false
Offer in Compromise was prepared and filed with the IRS on behalf of Attorney 1.

Defendant also paid illegal kickbacks for personal-injury client referrals to case-runner
and medical-clinic-owner Lamont Ratcliff. As with the payments to Morris, Defendant
improperly deducted on his tax returns the payments to Ratcliff as legitimate business expenses.
In his law-firm books and records, Defendant mischaracterized the payments to Ratcliff as
legitimate referral fees paid to an attorney. Defendant deducted the payments on his tax returns
on that basis. From approximately 2012 through 2015, Defendant funneled kickback payments
to Ratcliff through the account of attorney Deborah Bradley to make it appear Defendant was
paying legitimate referral fees to Bradley instead of paying illegal kickbacks to Ratcliff.

In a similar manner, Defendant paid illegal kickbacks to case-runner Marcus Esquivel
and improperly deducted the payments on Defendant’s tax returns as legitimate business

expenses in the form of referral fees paid to an attorney. From approximately 2011 through

10
Case 4:19-cr-00450 Document 120 Filed on 02/14/20 in TXSD Page 11 of 19

2013, Defendant disguised his kickbacks to Esquivel by funneling the payments through the
account of attorney Richard Plezia, so that the illegal kickback payments to Esquivel would
appear to be legitimate referral fees paid to attorney Plezia.

After learning that he was the subject of a federal grand jury investigation, Defendant not
only took steps to create a false documentary record to hide the scheme, he also endeavored to
destroy the real record. Defendant ordered Esquivel to destroy documents sought by a grand
jury subpoena, and he told Morris to shred documents related to Morris’ dealings with
Defendant.

Total tax loss to the United States resulting from Defendant’s false U.S. Individual
Income Tax Returns for tax years 2009 through 2017 is $4,351,431.58. Broken out by tax year,

- this tax loss is as follows:

Tax year 2009: $375,063.43;
Tax year 2010: $377,046.25;
Tax year 2011: $337,185.51;
Tax year 2012: $301,848.00;
Tax year 2013: $703,212.00; ~
Tax year 2014: $768,192.00;
Tax year 2015: $566,569.00;
Tax year 2016: $535,247.86;
Tax year 2017: $387,067.43;

Specifically, with respect to the 2013 tax year, on approximately August 14, 2014,

Defendant filed a false 2013 U.S. Individual Income Tax Return, which he signed under penalty

11
Case 4:19-cr-00450 Document 120 Filed on 02/14/20 in TXSD Page 12 of 19

of perjury. On the return, Defendant falsely reported-illegal kickback payments to Morris,
Esquivel, and Ratcliff as referral fee expenses and falsely reported a personal loan as a referral
fee expense. Defendant’s false tax deductions on his tax return totaled $1,664,837.18, and the
unreported income totaled $26,584.87, causing net profit to be under-reported by $1,691,422.05,
with a resulting tax loss to the United States for the 2013 tax year as indicated above. |
Breach of Plea Agreement

16. If defendant should fail in any way to fulfill completely all of the obligations under
this plea agreement, the United States will be released from its obligations under the plea
agreement, and defendant’s plea and sentence will stand. If at any time defendant retains,
conceals, or disposes of assets in violation of this plea agreement, or if defendant knowingly
withholds evidence or is otherwise not completely truthful with the United States, then the
United States may move the court to set aside the guilty plea and to reinstate prosecution. Any
information and documents that have been disclosed by defendant, whether prior to or
subsequent to this plea agreement, and all leads derived therefrom, will be used against
defendant in any prosecution.

Restitution and Fines

17. This Plea Agreement is being entered into by the United States on the basis of
defendant’s express representation that he will make a full and complete disclosure of all assets
over which he exercises direct or indirect control, or in which he has any financial interest.
Defendant agrees not to dispose of any assets or take any action that would effect a transfer of
property in which he has an interest, unless defendant obtains the prior written permission of the

United States.

12
Case 4:19-cr-00450 Document 120 Filed on 02/14/20 in TXSD Page 13 of 19

18. Defendant agrees to make complete financial disclosure by truthfully executing a
sworn financial statement (Form OBD-500 or similar form) within 14 days of signing this plea
agreement. Defendant agrees to authorize the release of all financial information requested by
the United States, including but not limited to, executing authorization forms permitting the
United States to obtain tax information, bank account records, credit histories, and social security
information. Defendant agrees to discuss and answer any questions by the United States
relating to defendant’s complete financial disclosure.

19. Defendant agrees to assist fully in the collection of restitution and fines, including
but not limited to, surrendering title, executing a warranty deed, signing a consent decree,
stipulating to facts regarding the transfer of title, and signing any other documents necessary to
effectuate such transfer. Defendant also agrees to direct any banks which have custody of his
assets to deliver all funds and records of such assets to the United States. Nothing in this
Agreement precludes the United States from pursuing statutorily permitted enforcement action
and any and all remedies to collect restitution once a restitution order is imposed.

20. Defendant understands that restitution and fines are separate components of
sentencing and are separate obligations.

Restitution

21. Defendant understands that a mandatory restitution order will be imposed against
him in this case, and Defendant agrees to pay full restitution to the victim, the IRS, regardless of
the count of conviction. Defendant understands and agrees that the Court will determine the
amount of restitution to fully compensate the victim. Defendant agrees that restitution imposed

by the Court will be due and payable immediately and that defendant will not attempt to avoid or

13
Case 4:19-cr-00450 Document 120 Filed on 02/14/20 in TXSD Page 14 of 19

delay payment. Defendant agrees to pay restitution to the IRS in this case of $4,35 1,431.58.
Subject to the provisions of paragraph 7 above, Defendant waives the right to challenge in any
manner, including by direct appeal or in a collateral proceeding, the restitution order imposed by
the Court. Defendant understands that under 26 U.S.C. 6201(a)(4), the IRS will use the amount
of restitution ordered as the basis for a civil assessment of taxes as set forth in the above tables.

22. Defendant agrees to make his restitution payments to the Clerk of Court,
including on each payment the defendant’s name, social security number, the district court’s
docket number assigned this case, the tax periods for which restitution has been ordered, and a
statement that the payment is being submitted pursuant to the Court’s restitution order. The
defendant shall also include with the restitution payment a request that the Clerk of Court send
the information and restitution payment to the IRS at the following address:

IRS-RACS

Attn.: Mail Stop 6261, Restitution

333 W. Pershing Ave.

Kansas City, MO 64108
The defendant also agrees to send a notice of any restitution payment made to the Clerk of Court
to the IRS at the above address.

23. Defendant agrees to sign any IRS forms deemed necessary by the IRS to enable
the IRS to make an assessment of any amount ordered in restitution, including but not limited to
IRS form 8821 entitled “Tax Information Authorization.”

Fines
24. Defendant understands that under the Sentencing Guidelines the Court is permitted

to order defendant to pay a fine that is sufficient to retmburse the government for the costs of any

imprisonment or term of supervised release, if any. Defendant agrees that any fine imposed by

14
Case 4:19-cr-00450 Document 120 Filed on 02/14/20 in TXSD Page 15 of 19

the Court will be due and payable immediately, and defendant will not attempt to avoid or delay

payment. Subject to the provisions of paragraph 7 above, defendant waives the right to

challenge the fine in any manner, including by direct appeal or in a collateral proceeding.
Criminal Tax Loss and Civil Tax Liability

25. Defendant understands that the amounts of relevant conduct (intended tax loss)
and restitution found by the court in this criminal case do not limit the IRS in determining
whether defendant or any other taxpayer owes any additional civil taxes, interest, or civil
penalties on any of defendant’s U.S. Individual Income Tax Years. Defendant understands that
the IRS is free to civilly audit any of defendant’s or of any other taxpayer’s U.S. Individual
Income Tax Years and to seek additional taxes, interest, or civil penalties for such income tax
years.

26. Defendant agrees not to file any claim for refund of any amount ordered or paid in
restitution in this case. Defendant further agrees not to file any action in a U.S. District Court,
in the U.S. Tax Court, or in the U.S. Court of Federal Claims seeking a refund, offset, or other
recovery of any amounts ordered or paid in restitution in this case.

27. Defendant agrees to cooperate fully with the Internal Revenue Service in
determining the correct tax liabilities owed on any of his U.S. Individual Income Tax Returns.
Defendant agrees to make all books, records, and documents in his possession, custody, or
control available to the Internal Revenue Service for use in computing all civil tax liabilities,
both income tax liabilities and employment tax liabilities, of any taxpayers. .

28. Nothing in this plea agreement shall limit the IRS in its lawful examination,

determination, assessment, or collection of any taxes, penalties, or interest due from any taxpayer

15
Case 4:19-cr-00450 Document 120 Filed on 02/14/20 in TXSD Page 16 of 19

for any income taxes. Defendant agrees that this plea agreement and any judgment, order,
release, or satisfaction issued in connection with this plea agreement will not satisfy, settle,
offset, or compromise defendant’s or any other taxpayer’s obligation to the pay the balance of
any civil liabilities, including additional taxes, penalties, or interest on any U.S. Individual
Income Tax Years of defendant or of any other taxpayer.
Complete Plea Agreement

29 This written plea agreement, consisting of 19 pages, including the attached
addendum of defendant and his attorney, constitutes the complete plea agreement between the
United States, defendant, and defendant’s counsel. No promises or representations have been
made by the United States except as set forth in writing in this plea agreement. Defendant
acknowledges that no threats have been made against him and that he is pleading guilty freely
and voluntarily because he is guilty.

"30. Any modification of this plea agreement must be in writing and signed by all parties.

Filed at Houston Texas, on Rorvang rh , 2020.

  

 

Subscribed and sworn to before me on

David J. Bradley
United States District Clerk

» — Opif“dolunae

DeputyUnked States’ District Clerk

16
Case 4:19-cr-00450 Document 120 Filed on 02/14/20 in TXSD Page 17 of 19

APPROVED:

RYAN K. PATRICK
UNITED STATES ATTORNEY

» (t.

Robert S. Johnson 7 Dean M. Blumrosen
Assistant United States Attorney Attorney for Defendant
Southern District of Texas

 

 

 

“David L. Botsford
Attorney for Defendant

AoA L SA ae

 

Ge Belo aft Secrest, Jr.
ormey for Defendant

17
Case 4:19-cr-00450 Document 120 Filed on 02/14/20 in TXSD Page 18 of 19

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
UNITED STATES OF AMERICA §
V. : Criminal No.: H-19-450
JEFFREY STERN, 3
Defendant §

Plea Agreement -- Addendum

I have fully explained to defendant his rights with respect to the pending indictment. I
have reviewed the provisions of the United States Sentencing Commission’s Guidelines Manual
and Policy Statements, and J have fully and carefully explained to defendant the provisions of
those Guidelines which may apply in this case. I have also explained to defendant that the
Sentencing Guidelines are only advisory and the court may sentence defendant up to the
maximum allowed by statute per count of conviction. Further, I have carefully reviewed every
part of this plea agreement with defendant. To my knowledge, defendant’s decision to enter into

this agreement is an informed and voluntary one.

Dir uf leg

Attorney for Defendant Date

I have consulted with my attorney and fully understand all my rights with respect to the
indictment pending against me. My attorney has fully explained, and I understand, all my rights
with respect to the provisions of the United States Sentencing Commission’s Guidelines Manual

which may apply in my case. I have read and carefully reviewed every part of this plea

18
Case 4:19-cr-00450 Document 120 Filed on 02/14/20 in TXSD Page 19 of 19

agreement with my attorney. I understand this agreement and I voluntarily agree to its terms.

hw

Jetty er Date’ \
Defendant

 

 

19
